Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of McBride et al (US 20080114339) hereafter known as McBride.

Independent claims:
Regarding claim 1:
Evans discloses:
An apparatus for use with a guidewire and purging fluid [see abstract... “A pump for inducing flow within a vascular system"], the apparatus comprising: 
a blood pump catheter [see Fig. 1 element 100 and para 58…..“FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure"] comprising: 
an axial shaft [ see element 630 and Fig. 7F]; 
an impeller [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”] disposed on the axial shaft [see para 96 again… “Impeller 500 may be formed with blades supported by a memory metal such as Nitinol wires 501 covered with a mesh or web material to form blades 502, as described above, with blades 502 and wires 501 fixed to drive shaft 630”];
a motor configured to be disposed outside a body of a subject [see Fig.2 element 106… and para 58 “a control and/or drive unit 106 operably connected at or to an external end of the catheter” and para 135… “an external system may drive a fluid to a mechanical generator, causing rotational motion of the mechanical generator, which is transferred to the impeller via a magnetic couple.” Based on these sections indicating that the system that drives the fluid to a mechanical generator/drive unit is external and Fig. 2 shows the controller being outside the patient, it is at least heavily implied that the system that drives the fluid to a mechanical generator/drive unit including the motor is disposed outside the body.];
a drive cable configured to extend from outside the subject's body to the axial shaft, the drive cable being configured to impart rotational motion from the motor to the impeller by rotating [see element 630 and para 98… “Drive shaft 630 may be formed of a flexible wire coil in at least a portion of proximal region 614, for example until drive shaft 630 reaches impeller 500 at proximal end 532”. While element 630 is identified as the drive the proximal portion of the drive shaft (i.e. from motor until the proximal end of the impeller) the drive shaft is composed of wire coils and thus is at least a drive cable. This interpretation is supported by Fig. 13 of applicant’s own specification which shows the drive shaft (element 92) and a coiled drive cable (element 130) as forming a similar structure]; and
a distal tip portion disposed at a distal end of the blood pump [see Fig 7F elements 618 and 652 and para 103… “a screw or other mechanical retainer or coupling element 652 may be provided at the tip of pump system 100, for example on the catheter section of distal end or tip 618 of cannula 600”] 
Evans additionally discloses placing a lubricating fluid to flow through the device (i.e. a purging fluid) indicating Evans is configured for use with a purging fluid [see para 133 of Evans…“One or both of the drive shaft layers 1408, 1410 may be lubricated with a lubricating fluid, such as but not limited to saline.”] and Evans discloses using a guidewire to insert the blood pump in a manner understood by one of skilled with blood pumps [see para 123… “the catheter and pump 1208 may be inserted over and travel along a guidewire 1210 as will be understood by those skilled in the art.” ] with this guidewire connected in some way with the distal tip portion [see para 104… “One or more retainers 652 may also be provided as a guidewire anchor to attach or anchor the guidewire,”].
However, Evans fails to disclose “wherein the drive cable, the axial shaft and the distal tip portion define a continuous lumen therethrough from outside the subject's body to the distal end of the blood pump catheter”, “the continuous lumen being configured: to facilitate insertion of the blood pump catheter into the subject's body over the guidewire” and “subsequently to provide a channel through which the purging fluid flows”.
McBride discloses that a known way to use and insert a blood pump into the body in the analogous art of blood pumps [see para 2… “The present invention relates to fluid pumping impellers”] is to include a hollow center within the drive elements (i.e. the drive cable and drive shaft) through which a guidewire runs [see para 132… “The guide wire may run within a hollow center of the flexible drive shaft” and para 136…. “Hub 610 and drive shaft 630 may be hollow so as to define in blood pump 600 an internal lumen 670.” and para 155… “The internal lumen 670 of blood pump 600 receives guide wire 680. Together, lumen 670 and guide wire 680 assist in positioning blood pump 600 within the patient”] which is understood to extend through the entire blood pump to the distal end [see labelled figure below rejection to this claim which shows distal end including lumen]. McBride also discloses when the drive elements have a guidewire lumen that is placed within the drive shaft removing the wire to allow purged fluid to flow through this lumen [see Para 156… “Guide wire 680 may leave a mechanical seal, not shown, upon removal, or the material of impeller 605 may be designed so as to close the opening into lumen 670 upon removal of the guide wire.  This avoids excess saline infusion into the patient.”]
Since Evans discloses inserting the blood pump using known manners, and McBride discloses one known manner is through a continuous lumen that extends through the drive cable, the axial shaft and the distal tip portion, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by making the drive cable and drive shaft and distal tip portion include a hollow center (i.e. a continuous lumen therethrough from outside the subject’s body to the distal end of the blood pump catheter) and  to run a guide wire through this hollow center (i.e. configured to facilitate insertion of the blood pump catheter into the subject’s body over the guidewire) similarly to that disclosed by McBride.
Additionally, since, McBride discloses that the purging fluid will flow out of the wire lumen (i.e. continuous lumen), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans to configure the device to use the continuous lumen for the release of purging fluid through this lumen as this is a known result.


    PNG
    media_image1.png
    341
    624
    media_image1.png
    Greyscale


Regarding claim 11:
A method [see para 2… “the present disclosure relates to expandable blood pumps and methods of their deployment and use for circulatory support”] comprising: 
inserting a blood pump catheter into a subject's body [see para 55… “The method may generally include providing a pump, such as that described above, inserting a catheter with the pump operably connected at or near the distal end thereof into a blood vessel with the cannula and impeller in their deployment configurations”],
the blood pump catheter including an axial shaft [ see element 630 and Fig. 7F], 
an impeller [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”] disposed on the axial shaft [see para 96 again… “Impeller 500 may be formed with blades supported by a memory metal such as Nitinol wires 501 covered with a mesh or web material to form blades 502, as described above, with blades 502 and wires 501 fixed to drive shaft 630”], a drive cable extending to the axial shaft from a motor [see element 630 and para 98… “Drive shaft 630 may be formed of a flexible wire coil in at least a portion of proximal region 614, for example until drive shaft 630 reaches impeller 500 at proximal end 532. Drive shaft 630 may be formed of a substantially straight or semi-rigid wire in mid region 613 and distal region 612, for example from proximal end 532 through distal end 531, stop 632 and distal end 618 of cannula 600.” While indicated as being a drive shaft, the drive shaft is composed of coiled wire from the proximal end which is outside the body (as it communicates with the drive which is outside the body as discussed above) to the distal end ], 
the motor disposed outside the subject's body [see Fig. 2 element 106… and para 58 “a control and/or drive unit 106 operably connected at or to an external end of the catheter” and para 135… “an external system may drive a fluid to a mechanical generator, causing rotational motion of the mechanical generator, which is transferred to the impeller via a magnetic couple.” Based on these sections indicating that the system that drives the fluid to a mechanical generator/drive unit is external and Fig. 2 shows the controller being outside the patient, it is at least heavily implied that the system that drives the fluid to a mechanical generator/drive unit including the motor is disposed outside the body.], and 
a distal tip portion disposed at a distal end of the blood pump catheter [see Fig 7F elements 618 and 652 and para 103… “a screw or other mechanical retainer or coupling element 652 may be provided at the tip of pump system 100, for example on the catheter section of distal end or tip 618 of cannula 600”] 
driving the impeller to pump blood, by operating the motor to impart rotational motion to the impeller via the drive cable, [see para 43… “Rotation of the impeller generates blood flow within the cannula between the cannula's inlet and outlet”]
Evans additionally discloses placing a lubricating fluid to flow through the device (i.e. a purging fluid) indicating Evans is configured for use with a purging fluid [see para 133 of Evans…“One or both of the drive shaft layers 1408, 1410 may be lubricated with a lubricating fluid, such as but not limited to saline.”] and Evans discloses using a guidewire to insert the blood pump in a manner understood by one of skilled with blood pumps [see para 123… “the catheter and pump 1208 may be inserted over and travel along a guidewire 1210 as will be understood by those skilled in the art.” ] with this guidewire connected in some way with the distal tip portion [see para 104… “One or more retainers 652 may also be provided as a guidewire anchor to attach or anchor the guidewire,”].
However, Evans, fails to disclose “wherein the drive cable, the axial shaft and the distal tip portion define a continuous lumen therethrough” and “the insertion of the catheter is performed by advancing the continuous lumen over the guidewire”, “subsequent to inserting the blood pump catheter into the subject's body: retracting the guidewire from the continuous lumen” and “pumping purging fluid through the continuous lumen”.
McBride discloses that a known way to use and insert a blood pump into the body in the analogous art of blood pumps [see para 2… “The present invention relates to fluid pumping impellers”] is to include a hollow center within the drive elements (i.e. the drive cable and drive shaft) through which a guidewire runs [see para 132… “The guide wire may run within a hollow center of the flexible drive shaft” and para 136…. “Hub 610 and drive shaft 630 may be hollow so as to define in blood pump 600 an internal lumen 670.” and para 155… “The internal lumen 670 of blood pump 600 receives guide wire 680. Together, lumen 670 and guide wire 680 assist in positioning blood pump 600 within the patient”] which is understood to extend through the entire blood pump to the distal end [see labelled figure below rejection to this claim which shows distal end including lumen]. McBride also discloses when the drive elements have a guide wire lumen that is placed within the drive shaft removing the wire to allow purged fluid to flow through this lumen [see Para 156… “Guide wire 680 may leave a mechanical seal, not shown, upon removal, or the material of impeller 605 may be designed so as to close the opening into lumen 670 upon removal of the guide wire.  This avoids excess saline infusion into the patient.”]
Since Evans discloses inserting the blood pump using known manners, and McBride discloses one known manner is through a continuous lumen that extends through the drive cable, the axial shaft and the distal tip portion, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by making the drive cable and drive shaft and distal tip portion include a hollow center (i.e. a continuous lumen therethrough from outside the subject’s body to the distal end of the blood pump catheter) and  to run a guide wire through this hollow center when inserting the blood pump (i.e. the insertion of the catheter is performed by advancing the continuous lumen over a guidewire) similarly to that disclosed by McBride.
Additionally, since, McBride discloses that the purging fluid will flow out of the wire lumen (i.e. continuous lumen), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by removing the wire after insertion (i.e. retracting the guidewire from the continuous lumen) and using the continuous lumen for the release of purging fluid (i.e. pumping purging fluid through the continuous lumen) as this is a known result.

    PNG
    media_image1.png
    341
    624
    media_image1.png
    Greyscale

Dependent claims:
Regarding claims 2 and 12
Evans in view of McBride discloses the invention substantially as claimed including all the limitations of claim 1 which includes a blood pump. Additionally, Evans in view of McBride further discloses placing the blood pump in a structure of the heart or an artery or vein [see para 121 of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].
However, Evans in view of McBride doesn’t explicitly disclose placing the blood pump in the left ventricle and thereby use the blood pump as a left-ventricular assist device. Thus, Evans in view of McBride fails to disclose “wherein the blood pump catheter comprises a left ventricular assist device, and wherein the impeller is configured to pump blood from a left ventricle of the subject to an aorta of the subject” as recited by claim 2 or “wherein the blood pump catheter includes a left ventricular assist device, and wherein inserting a blood pump catheter into a subject's body comprises inserting the impeller into a left ventricle of the subject” as recited by claim 12.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of McBride by placing the blood pump at an inlet of the left-ventricle and thereby use this device as a left ventricle assist device because placing the blood pump as this location is a subset of internal anatomical structures of the heart which Evans in view of McBride discloses. 

Regarding claim 3:
wherein the axial shaft is configured to undergo axial back-and-forth motion during operation of the impeller [see para 100 of Evans… “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” which disclose how both the impeller and drive shaft (i.e. the axial shaft) undergo back and forth motion during operation], and 
wherein the distal tip portion comprises an axial-shaft-receiving portion configured to receive a portion of the axial shaft during forward motion of the axial shaft [part of element 610 at element 618 and element 652 from Figs. 7D and 7F both make up the distal tip and see para 98… “In proximal region 614, drive shaft 630 is supported by catheter 610 at end 620.  In distal region 612, drive shaft 630 may be supported by a short section of catheter at distal end 618 of cannula 600, where distal end 618 is supported by structural members 606 and 607.” While not easily shown in Figs. 7D and 7F, para 98 indicates that the drive shaft is supported by element 610 at element 618 implying that part of element 610 is also distal to the drive shaft and the drive shaft sits inside element 610. Both this distal part of element 610 and element 652 are at least a distal tip element as claimed]


Regarding claims 5-6:
Evans in view of McBride discloses the invention substantially as claimed including all the limitations of claim 1 as outlined above which includes a continuous lumen defined by the drive cable, the axial shaft and the distal tip portion. 
However, Evans in view of McBride is silent as to the size of the diameters of continuous lumen in the drive cable, the axial shaft and the distal tip portion relative to each other. Thus, Evans in view of McBride fails to disclose “wherein the portions of the continuous lumen defined by the drive cable and the axial shaft have the same diameter as each other” as recited by claim 5 or “wherein the portions of the continuous lumen defined by the drive cable, the axial shaft, and the distal tip portion have the same diameter as each other”.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of McBride because absent unpredictable results such a modification is a mere change in size which has been deemed by the courts to be an obvious modification [see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)].

Regarding claims 8-10 and 15-16:
Evans in view of McBride discloses the invention substantially as claimed including all the limitations claims 1 and 11 as outlined above.
However, Evans in view of McBride fails to disclose “wherein the blood pump catheter comprises a hemostasis valve disposed at a distal end of the distal tip portion” as recited by claim 8, “wherein the hemostasis valve is configured to seal the distal end of the distal tip portion subsequent to the guidewire being retracted from the continuous lumen” as recited by claim 9, “wherein the hemostasis valve is configured to cause the purging fluid to flow proximally through the distal tip portion toward a distal end of the axial shaft, by preventing the purging fluid from flowing out of a distal end of the distal tip portion” as recited by claim 10. Additionally, Evans in view of McBride fails to disclose ““wherein the blood pump catheter includes a hemostasis valve disposed at a distal end of the distal tip portion, and wherein retracting the guidewire from the continuous lumen comprises causing the hemostasis valve to seal the distal end of the distal tip portion” as recited by claim 15 or “wherein the blood pump catheter includes a hemostasis valve disposed at a distal end of the distal tip portion, and wherein pumping purging fluid through the continuous lumen comprises causing the purging fluid to flow proximally through the distal tip portion toward a distal end of the axial shaft by the hemostasis valve preventing the purging fluid from flowing out of a distal end of the distal tip portion” as recited by claim 16.
McBride discloses placing a valve at the distal portion to plug the resulting hole after the guide wire is removed in the analogous art of blood pumps [see para 155… “Guide wire 680 may have one or more additional distal end features such as a spherical shape, or a valve plug 689 to plug a hole in impeller 605 after withdrawal of the guide wire (see FIG. 22A).” and para 2… “The present invention relates to fluid pumping impellers”]. McBride further discloses placing the valve plug on the guidewire so that the valve plugs the hole after the withdrawal of the guide wire [see para 155… “Guide wire 680 may have one or more additional distal end features such as a spherical shape, or a valve plug 689 to plug a hole in impeller 605 after withdrawal of the guide wire (see FIG. 22A).”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Evans in view of McBride to include a valve plug positioned on the guidewire and to place the valve at the distal portion when withdrawing the guidewire to plug the resulting hole of the guide wire similarly to that disclosed by McBride to control the delivery of the purged fluid. This valve is understood to be a hemostasis valve as the blood pump sits within a channel of blood and this valve controls the flow of blood through the hole for the guide wire. Also, as the valve plugs the distal end, the hemostasis value is understood to “cause the purging fluid to flow proximally through the distal tip portion toward a distal end of the axial shaft, by preventing the purging fluid from flowing out of a distal end of the distal tip portion” as claimed.



Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of McBride as applied to claims 1 and 11 above, and further in view of Corbett et al (US 20150328382) hereafter known as Corbett.
Evans in view of McBride discloses the invention substantially as claimed including all the limitations of claims 1 and 11 above.
However, Evans in view of McBride is silent as to the details of the distal tip. Thus, Evans in view of McBride fails to disclose “wherein, in a non-constrained configuration of the distal tip portion, at least a portion of the distal tip portion is configured to be curved, and wherein the distal tip portion is held in a straightened configuration when the guidewire is disposed within a portion of the lumen defined by the distal tip portion” as recited by claim 4 or “wherein the guidewire is configured to straighten a portion of the distal tip portion, and wherein retracting the guidewire from a portion of the lumen defined by the distal tip portion comprises causing the portion of the distal tip portion to assume a curved shape” as recited by claim 13.
Corbett discloses a distal tip that has a pigtail extension (i.e. a distal tip portion) that is configurable between a straight (i.e. a straightened configuration) and partially curved configuration (i.e. a non-constrained configuration) which is compatible for the insertion of a guidewire [see para 24… “the pigtail extension 106 is configurable from a straight configuration to a partially curved configuration.” and “The flexibility also allows a guidewire to be inserted through an inner conduit 210”] for the purpose of providing an atraumatic tip that can contact the walls in which a heart pump is placed in [see para 24… “The distal section 107 of the pigtail extension 106 is flexible compared to the proximal section 108 to provide an atraumatic tip for contact with the ventricle wall.”] in the analogous art of blood pumps [see para 2… “the present disclosure relates to cannula assemblies implementable with a blood pump assembly, such as an intravascular heart pump system.”]. 
Since Evans in view of McBride is silent as to the details of the distal tip and Corbett discloses a known distal tip used in heart pumps, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of McBride by including a pigtail on the distal tip that has a straightened configuration and partially curved configuration for the purpose of providing a tip that is atraumatic and can contact the blood vessel..  This is also understood to recite the “wherein the distal tip portion is held in a straightened configuration when the guidewire is disposed within a portion of the lumen defined by the distal tip portion” as recited by claim 4 and “wherein the guidewire is configured to straighten a portion of the distal tip portion, and wherein retracting the guidewire from a portion of the lumen defined by the distal tip portion comprises causing the portion of the distal tip portion to assume a curved shape” as recited by claim 13. This is because as discussed in para 104 of Evans [see “where pump system 100 is positioned by running out over the guidewire and into a desired anchor location”] when the pump system is inserted into the body, the pump system is positioned by running over the guidewire, for this to occur the distal portion has to be straight. Thus, distal tip portion is straight while the guidewire is in the distal tip portion and then once the guidewire is removed the distal tip portion curves to provide the advantage of preventing the tip from harming any tissue in the body.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of McBride as applied to claims 1 and 11 above, and further in view of Walters et al (US 20120178985) hereafter known as Walters.
Evans in view of McBride discloses the invention substantially as claimed including all the limitations of claims 1 and 11. Additionally, Evans in view of McBride disclose a drive cable made of coiled wires [see para 98… “Drive shaft 630 may be formed of a flexible wire coil in at least a portion of proximal region 614”]
However, Evans in view of McBride fails to disclose “wherein the blood pump catheter comprises one or more outer tubes disposed around the drive cable” as recited by claims 7 and 14. Additionally, Evans in view of McBride fails to disclose “the apparatus further comprising a purging system configured to pump the purging fluid into at least one of the one or more outer tubes, such that the purging fluid  passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” as recited by claim 7 or “wherein pumping purging fluid through the continuous lumen comprises pumping purging fluid into at least one of the one or more outer tubes, such that the purging fluid passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” as recited by claim 14. 
Walters discloses including multiple channels to create multiple fluid flow paths with the multiple fluid flow paths having recesses through which purge fluid flows and debris generated in the heart pump is captured for the purpose of separating debris from the purging fluid [ See para 122… “A plurality of channels 560 extend throughout a length of the drive housing 450 to provide one or more fluid flow paths for delivering infusant fluids through the pump body, such as saline. Along the one or more fluid flow paths are a series of debris capturing structures 519a and 519b in the form of recesses that are designed to capture debris generated in the catheter assembly of the heart pump 10. As the support shaft 458 and/or the drive shaft 148 rotate, the centripetal forces can cause debris (e.g., unwanted particles) to flow radially outward and into the debris capturing structures 519a, 519b, thereby separating the debris from the infusant.] (i.e. “a purging system configured to pump the purging fluid into at least one of the one or more outer tubes, such that the purging fluid passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” as recited by claim 7 and “pumping purging fluid through the continuous lumen comprises pumping purging fluid into at least one of the one or more outer tubes, such that the purging fluid passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” as recited by claim 14) in the analogous art of blood pumps [see para 3… “This application is directed to heart pumps”]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modifying Evans in view of McBride  to include “a purging system configured to pump the purging fluid into at least one of the one or more outer tubes, such that the purging fluid passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” and “pumping purging fluid through the continuous lumen comprises pumping purging fluid into at least one of the one or more outer tubes, such that the purging fluid passes into the portion of the lumen defined by the drive cable by passing through the coiled wires” similarly to that disclosed by Walters for the purpose of separating debris from the purging fluid; thereby, decreasing risk of harmful effects to a user of the blood pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792